             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TRANSCONTINENTAL GAS PIPE               :      No.: 4:18-CV-02096
LINE COMPANY, LLC,                      :
                                        :
            Plaintiff,                  :      (Judge Brann)
                                        :
      v.                                :
                                        :
CERTAIN EASEMENTS AND                   :
RIGHTS OF WAY NECESSARY TO              :
CONSTRUCT, OPERATE AND                  :
MAINTAIN A 30” NATURAL GAS              :
TRANSMISSION PIPELINE, IN               :
NORTHMORELAND TOWNSHIP,                 :
WYOMING COUNTY,                         :
PENNSYLVANIA, TAX PARCEL                :
NUMBER 19-013.0-057-00-00-00,           :
LARRY WILSON and MARY ANN               :
WILSON, and ALL UNKNOWN                 :
OWNERS.                                 :
                                        :
            Defendants.                 :

                          MEMORANDUM OPINION

                                JANUARY 8, 2019

I.    BACKGROUND

      On October 26, 2018, Plaintiff, Transcontinental Gas Pipe Line Company,

LLC, hereinafter “Transco,” filed a complaint in condemnation pursuant to Federal

Rule of Civil Procedure 71.1 and the Natural Gas Act, 15 U.S.C. § 717.

Previously, on February 3, 2017, the Federal Energy Regulatory Commission,




                                        1
hereinafter “FERC,” granted Transco a certificate of public convenience and

necessity.

       This case is unlike ‘typical’ condemnation matters filed before the Court

pursuant to the Natural Gas Act, in which, typically, the natural gas company

plaintiff files suit after finding itself unable to negotiate the amount of

compensation to be paid for the easement sought. Here, Transco and the

landowners, Larry and Mary Ann Wilson, hereinafter “the Wilsons,” did reach an

agreement1 as to certain temporary and permanent easements on their Wyoming

County property for Transco to construct, operate and maintain a pipeline for the

Atlantic Sunrise Project.2 Not only have Transco and the Wilsons reached an

easement agreement, but Transco has installed the pipeline on the property and the

project has been placed in service.

       According to the Wilsons’ counsel, the Wilsons discovered “at or around the

time of construction” that there was a section of 0.64 acres that was not included in

the mapping of the Wilson lands, and therefore, also not included in the easement

agreement between the Wilsons and Transco; FERC had previously approved the

pipeline traversing through this 0.64 acres.



1
    ECF No. 1 at 22-53.
2
    The Atlantic Sunrise Project is a natural gas pipeline project by Transco to construct new and
    make modifications to existing, compressor stations; construct new and make modifications to
    existing, meter stations; make modifications to existing regulator stations; and make
    modifications to existing mainline valve locations in South Carolina, North Carolina, Virginia,
    Maryland, and, as largely relevant here, 199.5 miles through Pennsylvania.
                                                2
       Transco determined, belatedly, that due to an error in its abstract of title of

the Wilson property, the 0.64 acre parcel was incorrectly noted as owed by

neighboring landowners, the Clarks. Accordingly, when Transco negotiated

payment and an easement agreement as to this 0.64 acres, it was erroneously

negotiated with the Clark family. In July 2018, the Wilsons notified Transco of the

error. Transco then performed a second abstract of title and concluded that there

had been an error, and that the 0.64 acres previously attributed to the Clarks was,

in fact, owned by the Wilsons.

       In response, Transco has offered an additional $12,800 in just compensation

to accommodate taking of the additional 0.64 acres of land, an offer the Wilsons

rejected.3 Transco has now completed all stages of the Atlantic Sunrise Project

except for restoration, which is ongoing. Transco needs to condemn these 0.64

acres at issue in order to maintain the pipeline and to enter the property to maintain

environmental controls and other measures as required by the FERC Order and by

the County Conservation District.4

       On November 21, 2018, Transco filed a motion for partial summary

judgment and, subsequently on December 10, 2018, a motion for preliminary




3
    ECF No. 18-1 at 76-7.
4
    15 U.S.C.A. § 717f (h)
                                           3
injunction.5 A hearing was held on these motions on January 4, 2019. After taking

testimony6 and hearing argument, both motions are granted.

II.      DISCUSSION

         a.      Partial Summary Judgment will be granted in Transco’s favor.

         Summary judgment is appropriate where “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”7 A fact is “material” where it “might affect the outcome of the suit

under the governing law.”8 A dispute is “genuine” where “the evidence is such

that a reasonable jury,” giving credence to the evidence favoring the nonmovant

and making all inferences in the nonmovant’s favor, “could return a verdict for the

nonmoving party.”9

         The burden of establishing the nonexistence of a “genuine issue” is on the

party moving for summary judgment.10 The moving party may satisfy this burden

by either (i) submitting affirmative evidence that negates an essential element of

the nonmoving party’s claim; or (ii) demonstrating to the Court that the nonmoving




5
      ECF Nos. 10 and 13.
6
      Curiously, the Wilsons did not appear to testify.
7
      Fed. R. Civ. P. 56(a).
8
      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
9
      Id.
10
      In re Bressman, 327 F.3d 229, 237 (3d Cir. 2003) (quoting Celotex Corp. v. Catrett, 477 U.S.
      317, 331 (1986) (Brennan, J., dissenting)).
                                                 4
party’s evidence is insufficient to establish an essential element of the nonmoving

party’s case.11

        Where the moving party’s motion is properly supported, the nonmoving

party, to avoid summary judgment in his opponent’s favor, must answer by setting

forth “genuine factual issues that properly can be resolved only by a finder of fact

because they may reasonably be resolved in favor of either party.”12 For movants

and nonmovants alike, the assertion “that a fact cannot be or is genuinely disputed

must” be supported by “materials in the record” that go beyond mere allegations,

or by “showing that the materials cited do not establish the absence or presence of

a genuine dispute, or that an adverse party cannot produce admissible evidence to

support the fact.”13

        “When opposing summary judgment, the non-movant may not rest upon

mere allegations, but rather must ‘identify those facts of record which would

contradict the facts identified by the movant.’”14 Furthermore, “[i]f a party fails to

properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c), the court may . . . consider the fact

undisputed for purposes of the motion.”15




11
     Id. at 331.
12
     Anderson, 477 U.S. at 250.
13
     Fed. R. Civ. P. 56(c)(1); see also Anderson, 477 U.S. at 248–50.
14
     Port Auth. of N.Y. and N.J. v. Affiliated FM Ins. Co., 311 F.3d 226, 233 (3d Cir. 2003).
15
     Fed. R. Civ. P. 56(e)(2).
                                                 5
        In deciding the merits of a party’s motion for summary judgment, the court’s

role is not to evaluate the evidence and decide the truth of the matter, but instead to

determine whether there is a genuine issue for trial.16 Credibility determinations are

the province of the factfinder, not the district court.17 Although the court may

consider any materials in the record, it need only consider those materials cited.18

        With that standard of review in mind, Section 717f(h) of the Natural Gas Act

grants the right of eminent domain for construction of pipelines, as follows:

        When any holder of a certificate of public convenience and necessity
        cannot acquire by contract, or is unable to agree with the owner of
        property to the compensation to be paid for, the necessary right-of-way
        to construct, operate, and maintain a pipe line or pipe lines for the
        transportation of natural gas, and the necessary land or other property,
        in addition to right-of-way, for the location of compressor stations,
        pressure apparatus, or other stations or equipment necessary to the
        proper operation of such pipe line or pipe lines, it may acquire the same
        by the exercise of the right of eminent domain in the district court of
        the United States for the district in which such property may be located,
        or in the State courts. The practice and procedure in any action or
        proceeding for that purpose in the district court of the United States
        shall conform as nearly as may be with the practice and procedure in
        similar action or proceeding in the courts of the State where the
        property is situated: Provided, That the United States district courts
        shall only have jurisdiction of cases when the amount claimed by the
        owner of the property to be condemned exceeds $3,000.

“To condemn the easements at issue, [the gas company] must demonstrate (1) it

holds a FERC certificate of public convenience and necessity; (2) the rights-of-way




16
     Anderson, 477 U.S. at 249.
17
     BWM, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992).
18
     Fed. R. Civ. P. 56(c)(3).
                                               6
to be condemned are necessary for the construction, operation, and maintenance of

the pipeline; and (3) it has been unable to acquire the proposed rights-of-way from

the landowner.”19 “[A] certificate of public convenience and necessity [therefore]

gives its holder the ability to obtain automatically the necessary right of way

through eminent domain, with the only open issue being the compensation the

landowner defendant will receive in return for the easement.”20

        In the case at bar, I find that there is no genuine issue of material fact as to

the three conditions precedent. FERC has issued a certificate of public

convenience and necessity to Transco, a natural gas company as defined by the

Natural Gas Act 15 U.S.C. § 717a(6). The rights-of-way to be condemned are

necessary for the construction, operation, and maintenance of the pipeline. “By

issuing the Certificate [of public necessity] to [Plaintiff], FERC has determined

that the Subject Property is necessary to the operation of the Pipeline[; t]his

determination cannot be challenged by Defendants.”21 Finally, despite its attempts



19
     Columbia Gas Transmission, LLC v. An Easement To Construct, No. CV 16-1243, 2017 WL
     544596, at *3 (W.D. Pa. Feb. 9, 2017)
20
     Columbia Gas Transmission, LLC v. 1.01 Acres, More or Less in Penn Tp., York County, Pa.,
     et. al, 768 F.3d 300, 304 (3d Cir. 2014).
21
     WBI Energy Transmission, Inc., No. CV 14-130-BLG-SPW, 2017 WL 532281, at *3 (D. Mont.
     Feb. 8, 2017) citing Williston Basin Interstate Pipeline Company v. Property Interests Located
     in Carbon County, Montana, 2010 WL 5104991 (D. Mont. 2010) (“By issuing the Certificate
     of Public Convenience and Necessity under the Natural Gas Act, FERC has already determined
     that Defendants’ property interests are necessary. Defendants have not offered any arguments
     to the contrary, and even if they did, such arguments would be an improper collateral attack on
     the FERC certificate.”); Williams Natural Gas Co. v. City of Oklahoma City 890 F.2d 255, 262
     (10th Cir. 1989); Kansas Pipeline Co. v. 200 Foot by 250 Foot Piece of Land, 210 F.Supp.2d
     1253, 1256 (D. Kan. 2002) (“Once the holder of a FERC certificate of public convenience and
                                                 7
through good-faith negotiations, Transco has been unable to acquire the proposed

rights-of-way from the landowner for the 0.64 acres at issue here.

        Not only do I find that Transco has met the three conditions precedent for

the Atlantic Sunrise Project, but so too has the United States Court of Appeals for

the Third Circuit. As recently as October 30, 2018, the Third Circuit explained

that:

        Transcontinental has met all three requirements of § 717f(h). The
        administrative review leading up to the certificate of public
        convenience and necessity lasted almost three years and, as is evident
        from the record, included extensive outreach and many avenues of
        public participation. The process started when FERC granted the
        company’s request to use the pre-filing process on April 4, 2014. On
        July 29, 2014, FERC issued a Notice of Intent to Prepare an
        Environmental Impact Statement (EIS) for the Planned Atlantic Sunrise
        Expansion Project, Request for Comments on Environmental Issues,
        and Notice of Public Scoping Meetings (NOI). The NOI was then
        mailed to 2500 interested parties. It invited comment on the project’s
        environmental issues from all levels of government, interest groups,
        Native American tribes, affected property owners, local media and
        libraries, and other interested parties. The Commission heard from 93
        speakers and received over 600 written comments. On March 31, 2015,
        the company filed its application to construct and operate the Atlantic
        Sunrise project. FERC mailed letters to potentially affected landowners
        (as well as to government officials and other stakeholders) on October
        22, 2015. FERC issued the draft EIS on May 5, 2016, and published it
        on May 12, 2016. At four public meetings in June 2016, FERC heard
        from 203 speakers and received over 560 written comments and 900
        identical letters on the draft EIS. Two alternative pipeline routes were
        identified following the draft EIS, and additional notices were mailed
        to potentially affected stakeholders, in response to which FERC
        received 25 additional comment letters. FERC issued the final EIS on
        December 30, 2016, and published it on January 9, 2017.

   necessity asks a district court to enforce its right to condemn, the findings of the FERC
   certificate are treated as conclusive.”).
                                             8
        The Commission issued a certificate of public convenience and
        necessity to Transcontinental—the first requirement of § 717f(h) of the
        NGA—on February 3, 2017. It found “[b]ased on the benefits” of the
        pipeline, “the minimal adverse effects on landowners or surrounding
        communities,” and “the absence of adverse effects on existing
        customers and other pipelines and their captive customers, ... that the
        public convenience and necessity require[d] approval” of the project
        “subject to the conditions” set out in the Order Issuing Certificate.
        Those conditions included requirements that Transcontinental, inter
        alia, construct the pipeline and make it available for service within three
        years of the date of the order, comply with certain environmental
        conditions, and follow certain rate schedules. FERC also required that
        Transcontinental execute firm contracts for volumes and service terms
        “equivalent to those in its precedent agreements” before construction.
        The Order Issuing Certificate contained information on those binding
        precedent agreements, comprising 100% of the capacity generated by
        the project, with nine shippers. The Landowners sought rehearing and
        included a request to stay the Order Issuing Certificate and construction
        of the project, but FERC tolled the rehearing request on March 13,
        2017, denied the stay requests on August 31, 2017, and finally denied
        the rehearing request on December 6, 2017.

        The second and third requirements for using the eminent domain
        powers under § 717f(h) of the NGA are that the gas company negotiate
        with the landowner for the necessary right of way and that value of the
        right of way exceeds $3000. Transcontinental extended written offers
        of compensation exceeding $3000 to each of the Landowners, but these
        offers were not accepted. Transcontinental thus satisfied the second and
        third requirements.22

        Accordingly, because the three elements in the statute have been met,

Transco has the substantive right to condemn the property at issue, and partial

summary judgment will be entered in favor of Transco.


22
     Transcon. Gas Pipe Line Co., LLC v. Permanent Easements for 2.14 Acres & Temp.
     Easements for 3.59 Acres in Conestoga Twp., Lancaster Cty., Pennsylvania, Tax Parcel No.
     1201606900000, 907 F.3d 725, 729–31 (3d Cir. 2018) (Roth, J.).
                                               9
        b.      A preliminary injunction will be entered in Transco’s favor.

        Because of the unique procedures associated with federal condemnation

actions arising under the Natural Gas Act, Plaintiff must first establish that it has a

substantive right to condemn the property at issue. Once a substantive right has

been found, a court “may exercise equitable power to grant the remedy of

immediate possession through the issuance of a preliminary injunction” pursuant to

Federal Rule of Civil Procedure 65, which governs the granting of preliminary

injunctions.23 “The [Natural Gas Act] does not allow for “quick take” powers; in a

condemnation action under the Act, we must evaluate access to property under the

preliminary injunction rubric of Federal Rule of Civil Procedure 65(c).”24 Rule 65

provides in pertinent part:

        (a) Preliminary Injunction.

               (1) Notice. The court may issue a preliminary injunction only
               on notice to the adverse party.

               (2) Consolidating the Hearing with the Trial on the
               Merits. Before or after beginning the hearing on a motion for a
               preliminary injunction, the court may advance the trial on the
               merits and consolidate it with the hearing. Even when
               consolidation is not ordered, evidence that is received on the
               motion and that would be admissible at trial becomes part of the
               trial record and need not be repeated at trial. But the court must
               preserve any party’s right to a jury trial
               ...
23
     E. Tenn. Natural Gas Co. v. Sage, 361 F.3d 808, 828 (4th Cir. 2004); see also Constitution
     Pipeline Co., LLC. v. A Permanent Easement for 1.92 Acres, 2015 WL 1219524, *2 (M.D. Pa.
     March 17, 2015).
24
     Columbia Gas Transmission, LLC v. An Easement To Construct, No. CV 16-1243, 2017 WL
     544596, at *4 (W.D. Pa. Feb. 9, 2017)
                                              10
        (c) Security. The court may issue a preliminary injunction or a
        temporary restraining order only if the movant gives security in an
        amount that the court considers proper to pay the costs and damages
        sustained by any party found to have been wrongfully enjoined or
        restrained. The United States, its officers, and its agencies are not
        required to give security.

        “It is well established that ‘a preliminary injunction is customarily granted

on the basis of procedures that are less formal and evidence that is less complete

than in a trial or on the merits.’”25 “A preliminary injunction[, however,] is an

extraordinary remedy never awarded as of right.”26

        Generally, a party seeking a preliminary injunction must establish four

factors: (1) a reasonable probability of success on the merits of their argument; (2)

irreparable harm to the movant in the absence of relief; (3) granting the preliminary

injunction will not result in greater harm to the nonmoving party; and (4) the

public interest favors granting the injunction.27 In the case at bar, the four factors

favor entering the preliminary injunction as requested by Transco.

        First, Transco has succeeded on the merits. Unlike preliminary injunctions

in other types of civil actions, those sought in condemnation cases also request an

entry of judgment on the merits contemporaneously with the motion for

preliminary injunction. Therefore, given the above grant of partial summary



25
     Kos Pharmaceuticals, Inc. v. Andrx Corp., 369 F.3d 700, 718 (3d Cir. 2004) (citing University
     of Texas v. Camenisch, 451 U.S. 390, 395 (1981)).
26
     Winter v. Natural Resources Defense Council, 555 U.S. 7, 24 (2008).
27
     See American Exp. Travel Related Services, Inc. v. Sidamon-Eristoff, 669 F.3d 359, 366 (3d
     Cir. 2012).
                                                11
judgment finding Transco’s substantive right to condemn, the likelihood of success

on the merits is established. Accordingly, this factor favors Transco.

        Second, Transco will suffer irreparable harm in the absence of preliminary

relief. Transco set forth several examples of irreparable harm both in its papers and

at the January 4, 2019 hearing. Transco will lose significant revenues

(approximately $33,000,000 (thirty-three million dollars) per month) because the

pipeline would not be able to remain in service if this portion of the pipeline had to

be removed and resulted in a gap in the line.

        Additionally, there are safety risks if Transco were to be prohibited from

maintaining the integrity of the line now that it is in service. The Pipeline Safety

Act28 sets forth a number of maintenance and operation regulations with which it

must comply. Transco can only comply with those regulations if it has possession

of, and access to, the necessary rights-of-way.

        Moreover, the pipeline is in service and providing a natural gas supply for

the winter heating season. David Sztroin, the pipeline project manager for the

Atlantic Sunrise Project testified that the pipeline was placed into service October

6, 2018. Transco must have immediate access to this portion of the pipeline so

that the supply is not cut off by a gap in the line, which could affect numerous




28
     49 U.S.C. § 60101.
                                          12
customers who rely on natural gas as their winter heating source. In sum, this

factor weighs strongly in favor of Transco.

        Third, granting the preliminary injunction will not result in greater harm to

the landowner. The pipeline has already been dug and the soil revegetated on this

additional 0.64 acres of the Wilson’s land. The landowners have received

compensation for much of the easement, and the only remaining issue would be the

compensation due for this 0.64 acres that was mistakenly not included in the

Wilson agreement.29

        Transco has the substantive right to possession. “This is simply a timing

argument because productive capacity would still be disturbed, albeit at a later

time, if just compensation was determined first.”30 “The Fifth Amendment

guarantees the landowners just compensation for their land no matter when the

condemnor takes possession.”31 “We fully understand that condemnation often

forces landowners to part with land that they would prefer to keep for many

reasons, including sentimental ones.”32 “However, the Supreme Court long ago

recognized that ‘in view of the liability of all property to condemnation for the

common good, loss to the owner of nontransferable values deriving from his




29
     Impressively, Transco asserted at the hearing that this mistake was the only mistake Transco
     made in the 1,100 properties through which the pipeline traverses.
30
     E. Tennessee Nat. Gas Co. v. Sage, 361 F.3d 808, 829 (4th Cir. 2004)
31
     Id.
32
     Id.
                                                13
unique need for property or idiosyncratic attachment to it ... is properly treated as

part of the burden of common citizenship.’”33

        It is commonplace for district courts to order immediate possession after

FERC has taken a lengthy period of time determining whether or not to issue a

certificate of public convenience and necessity. “District courts in a number of

jurisdictions grant immediate possession in the form of a preliminary injunction to

a gas company that has established its right to condemn under the [Natural Gas

Act].”34




33
     Id citing Kimball Laundry Co. v. United States, 338 U.S. 1, 5, (1949).
34
     Tennessee Nat. Gas Co. v. Sage, 361 F.3d at 827 citing Northwest Pipeline Corp. v. The 20’
     by 1,430’ Pipeline Right of Way, 197 F.Supp.2d 1241, 1245 (E.D.Wash.2002)(“[w]here there
     is no dispute about the validity of [the gas company’s] actual right to the easement,” denying
     authority to grant immediate possession “would produce an absurd result”); Guardian
     Pipeline, L.L.C. v. 950.80 Acres of Land, 210 F.Supp.2d 976, 979 (N.D.Ill.2002)(immediate
     possession proper when condemnation order has been entered and preliminary injunction
     standards have been satisfied); N. Border Pipeline Co. v. 64.111 Acres of Land, 125 F.Supp.2d
     299, 301 (N.D.Ill.2000)(same); see also N. Border Pipeline Co. v. 127.79 Acres of Land, 520
     F.Supp. 170, 173 (D.N.D.1981) (“the Court believes the circumstances of this case warrant the
     exercise of inherent powers”); Williston Basin Interstate Pipeline Co. v. Easement and Right–
     of–Way Across .152 Acres of Land, 2003 WL 21524816 (D.N.D.2003)(same); Tenn. Gas
     Pipeline Co. v. New England Power, Inc., 6 F.Supp.2d 102, 104 (D.Mass.1998)(same); USG
     Pipeline Co. v. 1.74 Acres, 1 F.Supp.2d 816, 825–26 (E.D.Tenn.1998)(same); Kern River Gas
     Transmission Co. v. Clark County, 757 F.Supp. 1110, 1117 (D.Nev.1990)(same); Humphries
     v. Williams Natural Gas Co., 48 F.Supp.2d 1276, 1280 (D.Kan.1999)(“[I]t is apparently well
     settled that the district court does have the equitable power to grant immediate entry and
     possession [under the Natural Gas Act].”); Rivers Electric Co., Inc. v. 4.6 Acres of Land, 731
     F.Supp. 83, 87 (N.D.N.Y.1990)(granting immediate possession under a statute similar to the
     Natural Gas Act). Cf. Commercial Station Post Office, Inc. v. United States, 48 F.2d 183, 184–
     85 (8th Cir.1931)(holding that government officer who exercises statutory authority to file
     condemnation action may take immediate possession of the property even though there is no
     express provision authorizing pre-judgment possession).
                                                14
        Moreover, “the court does not have jurisdiction to review a collateral attack

on the FERC certificate.”35 “When a property owner comes to federal court to

challenge FERC’s findings in the certificate of public convenience and necessity,

the property owner thereby mounts what in essence is a collateral attack on that

certificate.”36 “District courts have limited jurisdiction in Natural Gas Act

condemnation actions.”37 “This court’s role is mere enforcement.”38

        For all of these reasons, this factor favors Transco.

        Fourth, granting the preliminary injunction is in the public interest as it will

give the general public access to natural gas from the Marcellus Shale deposits for

heating their homes. “Congress passed the Natural Gas Act and gave gas

companies condemnation power to ensure that consumers would have access to an

adequate supply of natural gas at reasonable prices.”39 This factor, therefore, also

favors Transco.



35
     Williams Natural Gas Co. v. City of Okla. City, 890 F.2d 255, 262 (10th Cir. 1989).
36
     Steckman Ridge GP, LLC v. Exclusive Natural Gas Storage Easement Beneath 11.078 Acres,
     2008 U.S. Dist. LEXIS 71302, 13-14 (W.D. Pa. Sept. 19, 2008) (Gibson, J.).
37
     Sabal Trail Transmission, LLC v. +/- 0.41 Acres of Land in Hamilton Cty. Florida, No. 3:16-
     CV-274-TJC-JBT, 2016 WL 3188985, at *2 (M.D. Fla. June 8, 2016), see also 15 U.S.C.A. §
     717r(b); Guardian Pipeline, L.L.C. v. 529.42 Acres of Land, 210 F. Supp. 2d 971, 974 (N.D.
     Ill. 2002) (“The validity and conditions of the FERC Certificate cannot be collaterally attacked
     in district court.”); Williams Natural Gas Co. v. City of Oklahoma City, 890 F.2d 255, 262
     (10th Cir.1989), cert. denied, 497 U.S. 1003, 110 S.Ct. 3236, 111 L.Ed.2d 747 (1990)
     (“Review of the validity of the certificate is the exclusive province of the appropriate court of
     appeals.”).
38
     Id. citing Tennessee Gas Pipeline Co. v. Massachusetts Bay Transportation Authority, 2
     F.Supp.2d 106, 110 (D.Mass.1998).
39
     E. Tennessee Nat. Gas Co. v. Sage, 361 F.3d at 830, citing Clark v. Gulf Oil Corp., 570 F.2d
     1138, 1145–46 (3d Cir.1977); Fla. Power & Light Co. v. Federal Energy Regulatory Comm’n,
                                                  15
        While the Court understands and appreciates the arguments advanced by the

Defendants, these arguments are unavailing.

        c.      A bond will be Ordered.

        The Constitution “does not provide or require that compensation be paid in

advance of the occupancy of the land to be taken. But the owner is entitled to

reasonable, certain, and adequate provision for obtaining compensation before his

occupancy is disturbed.”40 Accordingly, Transco will be ordered to post a surety

bond with the Clerk of Court on or before January 22, 2019.

        d.      The Order will contain an enforcement mechanism

        In previous actions, Transco indicated that both landowners (not the

Wilsons) and third parties had expressed their intention to engage in civil

disobedience. To thwart any potential problems before they start, the Order will

contain an enforcement mechanism, should this issue arise with this property.

        I have the authority and “inherent power to enforce compliance with [its]

lawful orders through civil contempt.”41 Defendants and any third parties who are

contemplating violating the terms of this Memorandum Opinion and the

accompanying Order are on notice that the Order contains an enforcement

mechanism so that any person unwise enough to violate its terms shall be haled



     598 F.2d 370, 379 (5th Cir.1979); Public Serv. Comm’n of Ky. v. Federal Energy Regulatory
     Comm’n, 610 F.2d 439, 442–43 (6th Cir.1979).
40
     Cherokee Nation v. S. Kan. Ry. Co., 135 U.S. 641, 659 (1890).
41
     Cooper v. Aaron, 358 U.S. 1 (1958); and see Shillitani v. United States, 384 U.S. 364 (1966).
                                                16
into Court by the United States Marshals Service and a contempt hearing

conducted.42

III.    CONCLUSION

     An Order will issue this date granting Plaintiffs Motions for Partial Summary

Judgment and for Preliminary Injunction. Plaintiff will be ordered to post a surety

bond with the Clerk of Court. Commencing immediately, pursuant to the Order of

the Federal Regulatory Commission dated February 3, 2017, Plaintiff

Transcontinental Gas Pipe Line Company, LLC is granted access to, possession of

and entry to the rights of way allowed under that Order for the above captioned

property. The Order will include an enforcement mechanism to deter those who

seek to obstruct Plaintiff.

                                            BY THE COURT:



                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge




42
     Roe v. Operation Rescue, 919 F.2d 857, 868 (3d Cir. 1990).
                                               17
